DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 14 does not fall within at least one of the four categories of patent eligible subject matter because claim 14 recites a “computer program product comprising code instructions”. The broadest reasonable interpretation of a claim drawn to a computer program product typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “computer program”, as variations of the term “computer program “are not necessarily considered to limit a media claim to non-transitory embodiments because many disclosures conflate storage media and signals, particularly when the specification is silent. See MPEP 2111.01. The instant specification does explicitly state that a “computer program” is non-transitory.
The USPTO recognizes that applicants may have claims directed to “computer program product”, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer program product that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § I01 by adding the limitation "non-transitory" to the claim. Cf. Animals -Patentability, 1 077 0ff. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim 15 does not fall within at least one of the four categories of patent eligible subject matter because claim 15 recites a “storage means readable by computer equipment”. The broadest reasonable interpretation of a claim drawn to a storage means typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “storage means”, as variations of the term “storage means “are not necessarily considered to limit a media claim to non-transitory embodiments because many disclosures conflate storage media and signals, particularly when the specification is silent. See MPEP 2111.01. The instant specification does explicitly state that a “storage means” is non-transitory.
 The USPTO recognizes that applicants may have claims directed to “storage means”, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a storage means that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § I01 by adding the limitation "non-transitory" to the claim. Cf. Animals -Patentability, 1 077 0ff. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claims presented 06/22/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claim 1 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a method for detecting at least one biometric trait visible in an input image, by means of a convolutional neural network, CNN, the method wherein it comprises the implementation, by data processing means (21) of a client (2), of steps of: (a) Generating, by means of a feature extraction block of said CNN, a plurality of representation vectors each defining a candidate region of interest of said input image potentially containing a biometric trait, the representation vector of a candidate region of interest comprising at least one position value of the candidate region of interest, at least one size value of the candidate region of interest, an orientation value of the candidate region of interest, and an objectivity score of the candidate region of interest; (b) Selecting, by means of a filtering block of said CNN, at least one region of interest from said candidate regions based on the representation vectors thereof.

None of the references, either singularly or in combination, teach or fairly suggest a method for training the parameters of a feature extraction block of a convolutional neural network, CNN, by data processing means (11) of a server (1), for detecting at least one biometric trait visible in an input image, the method being implemented starting from a base of training images in which the biometric traits have already been detected, the feature extraction block generating, for an input image, a plurality of representation vectors each defining a candidate region of interest of said input image potentially containing a biometric trait; the method wherein it uses a cost function comprising a regression term relating to the orientation of the candidate region of interest, the representation vector of a candidate region of interest comprising at least one position value of the candidate region of interest, at least one size value of the candidate region of interest, an orientation value of the candidate region of interest, and an objectivity score of the candidate region of interest.

U.S. Patent Application Publication 2018/0165508 A1 to Othman et al. discloses a routine 300 for detecting the user's biometric features from one or more images. After the capture of the fingers, then at step 310, the regions of each finger will be identified. Then, at step 315, the regions are enhanced and at then, at step 320, the discriminatory feature space of each finger can be extracted independently and stored separately. More specifically, at step 310, the configured processor 110 can execute an automatic fingers detection algorithm to detect the fingers in the imagery. CNN Minutiae Extraction and Filtering - CNNs can also be used to detect certain patterns within fingerprints. By training a CNN, the system can detect and extract minutiae. This can involve training on patches of fingerprint images that contain a variety of minutiae types, their different rotations, scales, and translated center locations. Additionally, a similar approach to filter minutiae patches that obtain a low score as a result of applying the trained model can be used. CNN Fingerprint Type Classifier - Using this approach the system can classify the type of a fingerprint (whorl, arch, etc.) and use this information to avoid matching incompatible fingerprints. The system can perform this by creating a dataset where each folder will represent a class of a fingerprint type. By training the CNN, the system can learn what each fingerprint looks like and by applying the model on a test fingerprint the system can predict its fingerprint type class.
U.S. Patent Application Publication 2020/0151309 A1 to Thuillier et al. (commonly assigned to Idemia Identity and Security France SAS) discloses a training step (a0), by the data processing means 11 of the server 1, from a database of images of already classified biometric traits, from CNNs. The trained CNNs can be stored as necessary on data storage means 22 of the client 2 for use in orientation estimation. It should be noted that the same CNNs can be embedded on numerous clients 2; only one training is necessary. The classification per se of an input image representative of a biometric trait comprises the implementation by data processing means 21 of the client 2; it begins by optional steps (in case of third CNN) of (a) estimation of a descriptive parameters vector of a singular point (typically two coordinates and an angle) of the biometric trait in said input image, by means of the third CNN, and (b) reframing of said input image (rotation/translation) based on estimated parameters of said singular point, in such a way that the parameters of said singular point have for the reframed input image predetermined values (for example centered singular point, and zero angle relative to the vertical). The reframed input image is then obtained. Next, in a step (c) a transformation parameter vector is estimated of said reframed input image (or directly from the original input image in the absence of steps (a) and (b)) for registration, by means of the second CNN, then in a step (d) the transformation defined by said estimated transformation parameter vector is applied to said reframed input image (or directly to the original input image in the absence of steps (a) and (b)), so as to obtain a registered input image. Finally, in a step (e) the registered input image is classified by means of the first CNN so as to determine the identity of the individual having the biometric trait represented by the input image, for authentication/identification of said user.
However, none of the above teach or fairly suggest the methods as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622